Citation Nr: 1026826	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for bilateral shoulder rotator 
cuff tendinitis.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1959 to August 
1983. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Hartford Regional Office (RO) in Newington, 
Connecticut.   


FINDINGS OF FACT

 1.  After certification of the appeal to the Board in April 
2009, the RO received additional pertinent evidence.  In October 
2009, the RO granted service connection for bilateral shoulder 
rotator cuff tendinitis/impingement with mild functional 
impairment. 

2.  In correspondence received by the Board in July 2010, the 
Veteran withdrew his appeal of all issues.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 38 
C.F.R. § 20.202.  Withdrawal may be made by the appellant or by 
his authorized representative.  38 C.F.R. § 20.204.  The 
appellant has withdrawn this appeal and, hence, there remains no 
allegation of error of fact or law for appellate consideration.  
Furthermore, as the benefit sought has been granted, there is no 
remaining issue of fact or law.  Accordingly, the Board does not 
have jurisdiction to review the appeal.



ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


